EXHIBIT 10 (d)


THE BLACK & DECKER 1992 STOCK OPTION PLAN

        The proper execution of the duties and responsibilities of the
executives and other key employees of The Black & Decker Corporation and its
subsidiaries is a vital factor in the continued growth and success of the
Corporation. Toward this end, it is necessary to attract and retain effective
and capable employees to assume positions that contribute materially to the
successful operation of the business of the Corporation. It will benefit the
Corporation, therefore, to bind the interests of these persons more closely to
its own interests by offering them an attractive opportunity to acquire a
proprietary interest in the Corporation and thereby provide them with added
incentive to remain in its employ and to increase the prosperity, growth, and
earnings of the Corporation. This stock option plan will serve these purposes.


ARTICLE 1:00


DEFINITIONS

        The following terms wherever used herein shall have the meanings set
forth below.

  1:01   The term “Board of Directors” shall mean the Board of Directors of the
Corporation.


  1:02   The term “Cash Appreciation Right” shall mean a right to receive cash
pursuant to Article 11:00 of the Plan.


  1:03   The term “Change in Control” shall have the meaning provided in Section
10:02 of the Plan.


  1:04   The term “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.


  1:05   The term “Committee” shall mean the Compensation Committee of the Board
of Directors.


  1:06   The term “Common Stock” shall mean the shares of common stock, par
value $.50 per share, of the Corporation.


  1:07   The term “Corporation” shall mean The Black & Decker Corporation.


  1:08   The term “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.


  1:09   The term “Fair Market Value of a share of Common Stock” shall mean the
average of the high and low sale price per share of Common Stock as finally
reported in the New York Stock Exchange Composite Transactions for the New York
Stock Exchange, or if shares of Common Stock are not sold on such date, the
average of the high and low sale price per share of Common Stock as finally
reported in the New York Stock Exchange Composite Transactions for the New York
Stock Exchange for the most recent prior date on which shares of Common Stock
were sold.


  1:10   The term “Immediate Family Member” shall mean each of (i) the children,
step children or grandchildren of the Initial Holder, (ii) the spouse or any
parent of the Initial Holder, (iii) any trust solely for the benefit of any such
family members, and (iv) any partnership or other entity in which such family
members are the only partners or other equity holders.


  1:11   The term “Incentive Stock Option” shall mean any Option granted
pursuant to the Plan that is designated as an Incentive Stock Option and that
satisfies the requirements of Section 422(b) of the Code.




--------------------------------------------------------------------------------



  1:12   The term “Initial Holder,” with respect to an Option or Right granted
under the Plan, shall mean the executive or other key employee of the
Corporation granted the Option or Right.


  1:13   The term “Limited Stock Appreciation Right” shall mean a limited tandem
stock appreciation right that entitles the holder to receive cash upon a Change
in Control pursuant to Article 10:00 of the Plan.


  1:14   The term “Nonqualified Stock Option” shall mean any Option granted
pursuant to the Plan that is not an Incentive Stock Option.


  1:15   The term “Option” or “Stock Option” shall mean a right granted pursuant
to the Plan to purchase shares of Common Stock, and shall include the terms
Incentive Stock Option and Nonqualified Stock Option.


  1:16   The term “Option Agreement” shall mean the written agreement
representing Options granted pursuant to the Plan as contemplated by
Article 6:00 of the Plan.


  1:17   The term “Option Holder” shall mean the Initial Holder so long as he or
she holds an Option initially granted to the Initial Holder, and thereafter
shall mean the beneficiary or the Immediate Family Member to whom the Option has
been transferred in accordance with the terms and conditions provided in Section
6:05.


  1:18   The term “Plan” shall mean The Black & Decker 1992 Stock Option Plan as
approved by the Board of Directors on February 20, 1992, and adopted by the
stockholders of the Corporation at the 1992 Annual Meeting of Stockholders, as
the same may be amended from time to time.


  1:19   The term “Rights” shall include Stock Appreciation Rights, Limited
Stock Appreciation Rights
and Cash Appreciation Rights.


  1:20   The term “Section 162(m) Regulations” shall mean the regulations
adopted pursuant to Section 162(m) of the Code.


  1:21   The term “Stock Appreciation Right” shall mean a right to receive cash
or shares of Common Stock pursuant to Article 8:00 of the Plan.


  1:22   The term “Stock Appreciation Right Agreement” shall mean the written
agreement representing Stock Appreciation Rights granted pursuant to the Plan as
contemplated by Article 8:00 of the Plan.


  1:23   The term “Stock Appreciation Right Base Price” shall mean the base
price for determining the value of a Stock Appreciation Right under Section
8:02, which Stock Appreciation Right Base Price shall be established by the
Committee at the time of the grant of Stock Appreciation Rights pursuant to the
Plan and shall not be less than 90% of the Fair Market Value of a share of
Common Stock on the date of grant. If the Committee does not establish a
specific Stock Appreciation Right Base Price at the time of grant, the Stock
Appreciation Right Base Price shall be equal to the Fair Market Value of a share
of Common Stock on the date of grant of the Stock Appreciation Right.


  1:24   The term “Stock Appreciation Right Holder” shall mean the Initial
Holder so long as he or she holds a Stock Appreciation Right initially granted
to the Initial Holder, and thereafter shall mean the beneficiary or the
Immediate Family Member to whom the Stock Appreciation Right has been
transferred in accordance with the terms and conditions provided in Section
8:05.


  1:25   The term “subsidiary” or “subsidiaries” shall mean a corporation of
which capital stock possessing 50% or more of the total combined voting power of
all classes of its capital stock entitled to vote generally in the election of
directors is owned in the aggregate by the Corporation directly or indirectly
through one or more subsidiaries.


-2-

--------------------------------------------------------------------------------




ARTICLE 2:00


EFFECTIVE DATE OF THE PLAN

  2:01   The Plan shall become effective upon stockholder approval, provided
that such approval is received on or before May 31, 1992, and provided further
that the Committee may grant Options or Rights pursuant to the Plan prior to
stockholder approval if such Options or Rights by their terms are contingent
upon subsequent stockholder approval of the Plan.



ARTICLE 3:00


ADMINISTRATION

  3:01   The Plan shall be administered by the Committee.


  3:02   The Committee may establish, from time to time and at any time, subject
to the limitations of the Plan as set forth herein, such rules and regulations
and amendments and supplements thereto as it deems necessary to comply with
applicable law and regulation and for the proper administration of the Plan.


  3:03   The Committee shall from time to time determine the names of those
executives and other key employees who, in its opinion, should receive Options
or Rights, and shall determine the numbers of shares on which Options should be
granted or upon which Rights should be based to each such person and the nature
of the Options or Rights to be granted, including without limitation whether the
Options or Rights shall be transferable in accordance with the terms and
conditions provided in Section 6:12 or Section 8:11.


  3:04   Options and Rights shall be granted by the Corporation only upon prior
approval of the Committee, and upon the execution of an Option Agreement or
Stock Appreciation Right Agreement between the Corporation and the Initial
Holder.


  3:05   The Committee’s interpretation and construction of the provisions of
the Plan and the rules and regulations adopted by the Committee shall be final.
No member of the Committee or the Board of Directors shall be liable for any
action taken or determination made, in respect of the Plan, in good faith.



ARTICLE 4:00


PARTICIPATION IN THE PLAN

  4:01   Participation in the Plan shall be limited to such executives and other
key employees of the Corporation and its subsidiaries who at the date of grant
of an Option or Right are regular, full-time employees of the Corporation or any
of its subsidiaries and who shall be designated by the Committee together with
any permitted transferees in accordance with the terms and conditions of the
Plan.


  4:02   No member of the Board of Directors who is not also an employee shall
be eligible to participate in the Plan. No employee who owns beneficially more
than 10% of the total combined voting power of all classes of stock of the
Corporation shall be eligible to participate in the Plan.


-3-

--------------------------------------------------------------------------------




ARTICLE 5:00


STOCK SUBJECT TO THE PLAN

  5:01   There shall be reserved for the granting of Options or Stock
Appreciation Rights pursuant to the Plan and for issuance and sale pursuant to
such Options or Stock Appreciation Rights 2,400,000 shares of Common Stock. To
determine the number of shares of Common Stock available at any time for the
granting of Options or Stock Appreciation Rights, there shall be deducted from
the total number of reserved shares of Common Stock the number of shares of
Common Stock in respect of which Options have been granted pursuant to the Plan
that are still outstanding or have been exercised. The shares of Common Stock to
be issued upon the exercise of Options or Stock Appreciation Rights granted
pursuant to the Plan shall be made available from the authorized and unissued
shares of Common Stock. If for any reason shares of Common Stock as to which an
Option has been granted cease to be subject to purchase thereunder, then such
shares of Common Stock again shall be available for issuance pursuant to the
exercise of Options or Stock Appreciation Rights pursuant to the Plan. Except as
provided in Section 5:03, however, the aggregate number of shares of Common
Stock that may be issued upon the exercise of Options and Stock Appreciation
Rights pursuant to the Plan shall not exceed 2,400,000 shares and no more than
2,400,000 Stock Appreciation Rights shall be granted pursuant to the Plan.


  5:02   Proceeds from the purchase of shares of Common Stock upon the exercise
of Options granted pursuant to the Plan shall be used for the general business
purposes of the Corporation.


  5:03   Subject to the provisions of Section 10:01, in the event of
reorganization, recapitalization, stock split, stock dividend, combination of
shares of Common Stock, merger, consolidation, share exchange, acquisition of
property or stock, or any change in the capital structure of the Corporation,
the Committee shall make such adjustments as may be appropriate in the number of
Options or Stock Appreciation Rights that may be granted to an employee in any
calendar year, in the number and kind of shares reserved for purchase by
executives or other key employees, in the number, kind and price of shares
covered by Options and Stock Appreciation Rights granted pursuant to the Plan
but not then exercised, and in the number of Rights, if any, granted pursuant to
the Plan but not then exercised.



ARTICLE 6:00


TERMS AND CONDITIONS OF OPTIONS

  6:01   Each Option granted pursuant to the Plan shall be evidenced by an
Option Agreement in such form and with such terms and conditions (including,
without limitation, noncompete, confidentiality or other similar provisions or
provisions relating to transfer) as the Committee from time to time may
determine. The right of an Option Holder to exercise his, her or its Option
shall at all times be subject to the terms and conditions set forth in the
respective Option Agreement.


  6:02   The exercise price per share for Options shall be established by the
Committee at the time of the grant of Options pursuant to the Plan and shall not
be less than 90% of the Fair Market Value of a share of Common Stock on the date
on which the Option is granted. If the Committee does not establish a specific
exercise price per share at the time of grant, the exercise price per share
shall be equal to the Fair Market Value of a share of Common Stock on the date
of grant of the Options.


  6:03   Each Option, subject to the other limitations set forth in the Plan,
may extend for a period of up to 10 years from the date on which it is granted.
The term of each Option shall be determined by the Committee at the time of
grant of the Option, provided that if no term is established by the Committee
the term of the Option shall be 10 years from the date on which it is granted.


-4-

--------------------------------------------------------------------------------



  6:04   Unless otherwise provided by the Committee, the number of shares of
Common Stock subject to each Option shall be divided into four installments of
25% each. The first installment shall be exercisable 12 months after the date
the Option was granted, and each succeeding installment shall be exercisable 12
months after the date the immediately preceding installment became exercisable.
If an Option Holder does not purchase the full number of shares of Common Stock
that he, she or it at any time has become entitled to purchase, the Option
Holder may purchase all or any part of those shares of Common Stock at any
subsequent time during the term of the Option.


  6:05   Options shall be nontransferable and nonassignable, except that (i)
Options may be transferred by testamentary instrument or by the laws of descent
and distribution, and (ii) subject to the terms and conditions of the Option
Agreement or any other terms and conditions imposed by the Committee from time
to time, Options may be transferred in accordance with the terms and conditions
provided in Section 6:12 if the applicable Option Agreement or other action of
the Committee expressly provides that the Options are transferable.


  6:06   Upon voluntary or involuntary termination of an Initial Holder’s
employment, his or her Option (including any Option transferred in accordance
with the terms and conditions provided in Section 6.12) and all rights
thereunder shall terminate effective at the close of business on the date the
Initial Holder ceases to be a regular, full-time employee of the Corporation or
any of its subsidiaries, except (i) to the extent previously exercised, (ii) as
provided in Sections 6:07, 6:08, and 6:09, and (iii) in the case of involuntary
termination of employment, for a period of 30 days thereafter the Option Holder
shall be entitled to exercise that portion of the Option that was exercisable at
the close of business on the date the Initial Holder ceased to be a regular,
full-time employee of the Corporation or any of its subsidiaries, provided that
in no event may any Option be exercised after the expiration of the term of the
Option.


  6:07   In the event an Initial Holder (i) ceases to be an executive or other
key employee of the Corporation or any of its subsidiaries due to involuntary
termination, (ii) takes a leave of absence from the Corporation or any of its
subsidiaries for personal reasons or as a result of entry into the armed forces
of the United States, or any of the departments or agencies of the United States
government, or (iii) terminates employment by reason of illness, disability, or
other special circumstance, the Committee may consider his or her case and may
take such action in respect of the related Option Agreement as it may deem
appropriate under the circumstances, including accelerating the time previously
granted Options may be exercised and extending the time following the Initial
Holder’s termination of employment during which the Option Holder is entitled to
purchase the shares of Common Stock subject to such Options, provided that in no
event may any Option be exercised after the expiration of the term of the
Option.


  6:08   If an Initial Holder dies during the term of his or her Option without
the Option having been exercised in full, (i) the executor or administrator of
his or her estate or the person who inherits the right to exercise the Option by
bequest or inheritance in the event the Initial Holder was the Option Holder at
the date of death or (ii) the Option Holder in the event the Option had been
transferred in accordance with the terms and conditions provided in Section
6:12, shall have the right within three years of the Initial Holder’s death to
purchase the number of shares of Common Stock that the deceased Initial Holder
(or Option Holder, as the case may be) was entitled to purchase at the date of
death, after which the Option shall lapse, provided that in no event may any
Option be exercised after the expiration of the term of the Option.


  6:09   If an Initial Holder’s employment is terminated without the Option
having been exercised in full and (i) the Initial Holder is 62 years of age or
older, or (ii) the Initial Holder has been employed by the Corporation or any of
its subsidiaries for at least 10 years and the Initial Holder’s age plus years
of such employment total not less than 55 years, then such Initial Holder (or
the Option Holder in the event the Option had been transferred in accordance
with the terms and conditions provided in Section 6:12) shall have the right
within three years of the Initial Holder’s termination of employment


-5-

--------------------------------------------------------------------------------



    to purchase the number of shares of Common Stock that the Initial Holder (or
Option Holder, as the case may be) was entitled to purchase at the date of
termination, after which the Option shall lapse, provided that in no event may
any Option be exercised after the expiration of the term of the Option.


  6:10   The granting of an Option pursuant to the Plan shall not constitute or
be evidence of any agreement or understanding, express or implied, on the part
of the Corporation or any of its subsidiaries to employ the Initial Holder for
any specified period.


  6:11   In addition to the general terms and conditions set forth in this
Article 6:00 in respect of Options granted pursuant to the Plan, Incentive Stock
Options granted pursuant to the Plan shall be subject to the following
additional terms and conditions:


(a)

The aggregate fair market value (determined at the time the Incentive Stock
Option is granted) of the shares of Common Stock in respect of which “incentive
stock options” are exercisable for the first time by the Option Holder during
any calendar year (under all such plans of the Corporation and its subsidiaries)
shall not exceed $100,000;


(b)

The Option Agreement in respect of an Incentive Stock Option may contain any
other terms and conditions specified by the Committee that are not inconsistent
with the Plan, except that such terms and conditions must be consistent with the
requirements for “incentive stock options” under Section 422 of the Code; and


(c)

Incentive Stock Options shall not be transferable in accordance with the terms
and conditions provided in Section 6:12.


  6:12   The Committee may provide, in the original grant of a Nonqualified
Stock Option or in an amendment or supplement to a previous grant, that some or
all of the Nonqualified Stock Options granted under the Plan are transferable by
the Initial Holder to an Immediate Family Member of the Initial Holder, provided
that (i) the Option Agreement, as it may be amended from time to time, expressly
so provides or the Committee otherwise designates the Option as transferable,
(ii) the transfer by the Initial Holder is a bona fide gift without
consideration, (iii) the transfer is irrevocable, (iv) the Initial Holder and
any such transferee provides such documentation or other information concerning
the transfer or the transferee as the Committee or any employee of the
Corporation acting on behalf of the Committee may from time to time request, and
(v) the Initial Holder or the Option Holder complies with all of the terms and
conditions (including, without limitation, any further restrictions or
limitations) included in the Option Agreement. Any Nonqualified Stock Option
transferred in accordance with the terms and conditions provided in this Section
6:12 shall continue to be subject to the same terms and conditions that were
applicable to such Nonqualified Stock Option prior to the transfer.
Notwithstanding any other provisions of the Plan, the Corporation shall not be
required to honor any exercise of an Option by an Immediate Family Member of an
Option transferred in accordance with the terms and conditions provided in this
Section 6:12 unless and until payment or provision for payment of any applicable
withholding taxes has been made.



ARTICLE 7:00


METHODS OF EXERCISE OF OPTIONS

  7:01   An Option Holder (or other person or persons, if any, entitled to
exercise an Option hereunder) desiring to exercise an Option granted pursuant to
the Plan as to all or part of the shares of Common Stock covered by the Option
shall (i) notify either the Corporation at its principal office at 701 East
Joppa Road, Towson, Maryland 21286, or the third party retained by the
Corporation to administer the Plan to that effect, specifying the number of
shares of Common Stock to be purchased and the


-6-

--------------------------------------------------------------------------------



    method of payment therefor, and (ii) make payment or provision for payment
for the shares of Common Stock so purchased in accordance with this Article
7:00.


  7:02   Payment or provision for payment shall be made as follows:


(a)

The Option Holder shall deliver to the Corporation at the address set forth in
Section 7:01 United States currency in an amount equal to the aggregate purchase
price of the shares of Common Stock as to which such exercise relates; or


(b)

The Option Holder shall tender to the Corporation shares of Common Stock already
owned by the Option Holder that, together with any cash tendered therewith, have
an aggregate fair market value (determined based on the Fair Market Value of a
share of Common Stock on the date the notice set forth in Section 7:01 is
received by the Corporation) equal to the aggregate purchase price of the shares
of Common Stock as to which such exercise relates; or


(c)

The Option Holder shall deliver irrevocable instructions to a broker to deliver
promptly to the Corporation the amount of sale or loan proceeds necessary to pay
the aggregate purchase price of the shares of Common Stock as to which such
exercise relates and to sell the shares of Common Stock to be issued upon
exercise of the Option and deliver the cash proceeds less commissions and
brokerage fees to the Option Holder or to deliver the remaining shares of Common
Stock to the Option Holder.


    Notwithstanding the foregoing provisions, the Committee, in granting Options
pursuant to the Plan, may limit the methods in which an Option may be exercised
by any person and, in processing any purported exercise of an Option granted
pursuant to the Plan, may refuse to recognize the method of exercise selected by
the Option Holder (other than the method of exercise set forth in Section
7:02(a)) if, (A) in the opinion of counsel to the Corporation, (i) the Initial
Holder or the Option Holder is or within the six months preceding such exercise
was subject to reporting under Section 16(a) of the Exchange Act and (ii) there
is a substantial likelihood that the method of exercise selected by the Option
Holder would subject the Initial Holder or the Option Holder to a substantial
risk of liability under Section 16 of the Exchange Act, (B) in the opinion of
the Committee, the method of exercise could have an adverse tax or accounting
effect to the Corporation, or (C) in the opinion of counsel to the Corporation,
the method of exercise selected by the Option Holder would subject the
Corporation to a risk of liability under the Exchange Act.


  7:03   In addition to the alternative methods of exercise set forth in Section
7:02, holders of Nonqualified Stock Options shall be entitled, at or prior to
the time the notice provided for in Section 7:01 is provided to the Corporation,
to elect to have the Corporation withhold from the shares of Common Stock to be
delivered upon exercise of the Nonqualified Stock Option that number of shares
of Common Stock (determined based on the Fair Market Value of a share of Common
Stock on the date the notice set forth in Section 7:01 is received by the
Corporation) necessary to satisfy any withholding taxes attributable to the
exercise of the Nonqualified Stock Option. The maximum number of shares that an
Option Holder may elect to have withheld from the shares of Common Stock
otherwise deliverable upon exercise shall be the number of shares that have an
aggregate fair market value (based on the Fair Market Value of a share of Common
Stock on the date of the exercise) equal to the dollar amount of the minimum
statutory withholding for federal, state and local taxes, including payroll
taxes, payable by the Option Holder. Alternatively, such holder of a
Nonqualified Stock Option may elect to deliver previously owned shares of Common
Stock (which shares have been held for at least six months) upon exercise of the
Nonqualified Stock Option to satisfy any withholding taxes attributable to the
exercise of the Nonqualified Stock Option. Notwithstanding the foregoing
provisions, the Committee may include in the Option Agreement relating to any
such Nonqualified Stock Option provisions limiting or eliminating the Option
Holder’s ability to pay his or her withholding tax obligation by withholding or
delivering shares of Common Stock or, if no such


-7-

--------------------------------------------------------------------------------



    provisions are included in the Option Agreement but in the opinion of the
Committee such withholding or delivery of shares would have an adverse tax or
accounting effect to the Corporation, at or prior to exercise of the
Nonqualified Stock Option the Committee may so limit or eliminate the Option
Holder’s ability to pay his or her withholding tax obligation with shares of
Common Stock. Notwithstanding the foregoing provisions, a holder of a
Nonqualified Stock Option may not elect any of the methods of satisfying his or
her withholding tax obligation in respect of any exercise if, in the opinion of
counsel to the Corporation, (i) the Initial Holder or the holder of the
Nonqualified Stock Option is or within the six months preceding such exercise
was subject to reporting under Section 16(a) of the Exchange Act and (ii) there
is a substantial likelihood that the election or timing of the election would
subject the Initial Holder or the holder of the Nonqualified Stock Option to a
substantial risk of liability under Section 16 of the Exchange Act.


  7:04   An Option Holder at any time may elect in writing to abandon an Option
in respect of all or part of the number of shares of Common Stock as to which
the Option shall not have been exercised.


  7:05   An Option Holder shall have none of the rights of a stockholder of the
Corporation until the shares of Common Stock covered by the Option are issued
upon exercise of the Option.



ARTICLE 8:00


TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

  8:01   Each Stock Appreciation Right granted pursuant to the Plan shall be
evidenced by a Stock Appreciation Right Agreement in such form and with such
terms and conditions (including, without limitation, noncompete, confidentiality
or other similar provisions or provisions relating to transfer) as the Committee
from time to time may determine. Notwithstanding the foregoing provision, Stock
Appreciation Rights granted in tandem with a related Option shall be evidenced
by the Option Agreement in respect of the related Option. The right of a Stock
Appreciation Right Holder to exercise his, her or its Stock Appreciation Right
shall at all times be subject to the terms and conditions set forth in the
respective Stock Appreciation Right Agreement.


  8:02   Each Stock Appreciation Right shall entitle the holder, subject to the
terms and conditions of the Plan, to receive upon exercise of the Stock
Appreciation Right an amount, payable in cash or shares of Common Stock
(determined based on the Fair Market Value of a share of Common Stock on the
date the notice set forth in Section 9:01 is received by the Corporation), equal
to the Fair Market Value of a share of Common Stock on the date of receipt by
the Corporation of the notice required by Section 9:01 less the Stock
Appreciation Right Base Price. Notwithstanding the foregoing provision, each
Stock Appreciation Right that is granted in tandem with a related Option shall
entitle the holder, subject to the terms and conditions of the Plan, to
surrender to the Corporation for cancellation all or a portion of the related
Option, but only to the extent such Stock Appreciation Right and related Option
then are exercisable, and to be paid therefor an amount, payable in cash or
shares of Common Stock (determined based on the Fair Market Value of a share of
Common Stock on the date the notice set forth in Section 9:01 is received by the
Corporation), equal to the Fair Market Value of a share of Common Stock on the
date of receipt by the Corporation of the notice required by Section 9:01 less
the Stock Appreciation Right Base Price.


  8:03   Each Stock Appreciation Right, subject to the other limitations set
forth in the Plan, may extend for a period of up to 10 years from the date on
which it is granted. The term of each Stock Appreciation Right shall be
determined by the Committee at the time of grant of the Stock Appreciation
Right, provided that if no term is established by the Committee the term of the
Stock Appreciation Right shall be 10 years from the date on which it is granted.


  8:04   Unless otherwise provided by the Committee, the number of Stock
Appreciation Rights granted


-8-

--------------------------------------------------------------------------------



    pursuant to each Stock Appreciation Right Agreement shall be divided into
four installments of 25% each. The first installment shall be exercisable 12
months after the date the Stock Appreciation Right was granted, and each
succeeding installment shall be exercisable 12 months after the date the
immediately preceding installment became exercisable. If a Stock Appreciation
Right Holder does not exercise the Stock Appreciation Right to the extent that
he, she or it at any time has become entitled to exercise the Stock Appreciation
Right, the Stock Appreciation Right Holder may exercise all or any part of the
Stock Appreciation Right at any subsequent time during the term of the Stock
Appreciation Right.


  8:05   Stock Appreciation Rights shall be nontransferable and nonassignable,
except that (i) Stock Appreciation Rights may be transferred by testamentary
instrument or by the laws of descent and distribution, and (ii) subject to the
terms and conditions of the Stock Appreciation Right Agreement or any other
terms and conditions imposed by the Committee from time to time, Stock
Appreciation Rights may be transferred in accordance with the terms and
conditions provided in Section 8:11 if the applicable Stock Appreciation Right
Agreement or other action of the Committee expressly provides that the Stock
Appreciation Rights are transferable.


  8:06   Upon voluntary or involuntary termination of an Initial Holder’s
employment, his or her Stock Appreciation Rights (including any Stock
Appreciation Rights transferred in accordance with the terms and conditions
provided in Section 8:11) and all rights thereunder shall terminate effective as
of the close of business on the date the Initial Holder ceases to be a regular,
full-time employee of the Corporation or any of its subsidiaries, except (i) to
the extent previously exercised, (ii) as provided in Sections 8:07, 8:08, and
8:09, and (iii) in the case of involuntary termination of employment, for a
period of 30 days thereafter the Stock Appreciation Right Holder shall be
entitled to exercise that portion of each Stock Appreciation Right that was
exercisable at the close of business on the date the Initial Holder ceased to be
a regular, full-time employee of the Corporation or any of its subsidiaries.


  8:07   In the event an Initial Holder (i) ceases to be an executive or other
key employee of the Corporation or any of its subsidiaries due to involuntary
termination, (ii) takes a leave of absence from the Corporation or any of its
subsidiaries for personal reasons or as a result of entry into the armed forces
of the United States, or any of the departments or agencies of the United States
government, or (iii) terminates employment by reason of illness, disability, or
other special circumstance, the Committee may consider his or her case and may
take such action in respect of the related Stock Appreciation Right Agreement as
it may deem appropriate under the circumstances, including accelerating the time
previously granted Stock Appreciation Rights may be exercised and extending the
time following the Initial Holder’s termination of employment during which the
Stock Appreciation Right Holder is entitled to exercise the Stock Appreciation
Rights, provided that in no event may any Stock Appreciation Right be exercised
after the expiration of the term of the Stock Appreciation Right.


  8:08   If an Initial Holder dies during the term of his or her Stock
Appreciation Right without the Stock Appreciation Right having been exercised in
full, (i) the executor or administrator of the Stock Appreciation Right Holder’s
estate or the person who inherits the right to exercise the Stock Appreciation
Right by bequest or inheritance in the event the Initial Holder was the Stock
Appreciation Right Holder at the date of death or (ii) the Stock Appreciation
Right Holder in the event the Stock Appreciation Right had been transferred in
accordance with the terms and conditions provided in Section 8:11, shall have
the right within three years of the Initial Holder’s death to exercise the Stock
Appreciation Rights that the deceased Initial Holder (or the Stock Appreciation
Right Holder, as the case may be) was entitled to purchase at the date of death,
after which the Stock Appreciation Right shall lapse, provided that in no event
may any Stock Appreciation Right be exercised after the expiration of the term
of the Stock Appreciation Right.


  8:09   If an Initial Holder’s employment is terminated without his or her
Stock Appreciation Rights having been exercised in full and (i) the Initial
Holder is 62 years of age or older, or (ii) the Initial Holder has been employed
by the Corporation or any of its subsidiaries for at least 10 years and the
Initial


-9-

--------------------------------------------------------------------------------



    Holder’s age plus years of such employment total not less than 55 years,
then such Initial Holder (or the Stock Appreciation Right Holder in the event
the Stock Appreciation Right had been transferred in accordance with the terms
and conditions provided in Section 8:11) shall have the right within three years
of the Initial Holder’s termination of employment to exercise the Stock
Appreciation Rights that the Initial Holder (or Stock Appreciation Right Holder,
as the case may be) was entitled to exercise at the date of termination, after
which the Stock Appreciation Right shall lapse, provided that in no event may
any Stock Appreciation Right be exercised after the expiration of the term of
the Stock Appreciation Right.


  8:10   The granting of a Stock Appreciation Right pursuant to the Plan shall
not constitute or be evidence of any agreement or understanding, expressed or
implied, on the part of the Corporation or any of its subsidiaries to employ the
Initial Holder for any specified period.


  8:11   The Committee may provide, in the original grant of a Stock
Appreciation Right or in an amendment or supplement to a previous grant, that
some or all of the Stock Appreciation Rights granted under the Plan are
transferable by the Initial Holder to an Immediate Family Member of the Initial
Holder, provided that (i) the Stock Appreciation Right Agreement, as it may be
amended from time to time, expressly so provides or the Committee otherwise
designates the Stock Appreciation Right as transferable, (ii) the transfer by
the Initial Holder is a bona fide gift without consideration, (iii) the transfer
is irrevocable, (iv) the Initial Holder and any such transferee provides such
documentation or other information concerning the transfer or the transferee as
the Committee or any employee of the Corporation acting on behalf of the
Committee may from time to time request, and (v) the Initial Holder or the Stock
Appreciation Right Holder complies with all of the terms and conditions
(including, without limitation, any further restrictions or limitations)
included in the Stock Appreciation Right Agreement. Any Stock Appreciation Right
transferred in accordance with the terms and conditions provided in this Section
8:11 shall continue to be subject to the same terms and conditions that were
applicable to such Stock Appreciation Right prior to the transfer.
Notwithstanding any other provisions of the Plan, the Corporation shall not be
required to honor any exercise of a Stock Appreciation Right by an Immediate
Family Member of a Stock Appreciation Right transferred in accordance with the
terms and conditions provided in this Section 8:11 unless and until payment or
provision for payment of any applicable withholding taxes has been made.



ARTICLE 9:00


METHODS OF EXERCISE OF STOCK APPRECIATION RIGHTS

  9:01   A Stock Appreciation Right Holder (or other person or persons, if any,
entitled to exercise a Stock Appreciation Right hereunder) desiring to exercise
a Stock Appreciation Right granted pursuant to the Plan shall notify the
Corporation in writing at its principal office at 701 East Joppa Road, Towson,
Maryland 21286, to that effect, specifying the number of Stock Appreciation
Rights to be exercised. Such written notice may be given by means of a facsimile
transmission. If a facsimile transmission is used, the Stock Appreciation Right
Holder should mail the original executed copy of the written notice to the
Corporation promptly thereafter.


  9:02   The Committee in its sole and absolute discretion shall determine
whether a Stock Appreciation Right shall be settled upon exercise in cash or in
shares of Common Stock. The Committee, in making such a determination, may from
time to time adopt general guidelines or determinations as to whether Stock
Appreciation Rights shall be settled in cash or in shares of Common Stock.


-10-

--------------------------------------------------------------------------------




ARTICLE 10:00


LIMITED STOCK APPRECIATION RIGHTS

  10:01   Notwithstanding any other provision of the Plan, the Committee, in its
sole and absolute discretion, may grant Limited Stock Appreciation Rights
entitling Option Holders to receive, in connection with a Change in Control (as
defined in Section 10:02), a cash payment in cancellation of all of their
Options that are outstanding on the date the Change in Control occurs (whether
or not such Options are then presently exercisable), which payment shall be
equal to the number of shares covered by the cancelled Options multiplied by the
excess over the exercise price of the Options of the higher of the (i) Fair
Market Value of a share of Common Stock on the date of the Change in Control or
(ii) the highest per share price paid for the shares of Common Stock in
connection with the Change in Control (with the value of any noncash
consideration paid in connection with the Change in Control to be determined by
the Committee in its sole and absolute discretion and if the Committee, in its
sole and absolute discretion, determines that such valuation will comply with
Section 409A of the Code). For purposes of this Section 10:01 as well as the
other provisions of this Plan, once an Option or portion of an Option has
terminated, lapsed or expired, or has been abandoned, in accordance with the
provisions of the Plan, the Option (or the portion of the Option) that has
terminated, lapsed or expired, or has been abandoned, shall cease to be
outstanding. Limited Stock Appreciation Rights shall not be exercisable at the
discretion of the Option Holder but shall automatically be exercised upon a
Change in Control.


  10:02   A “Change in Control” shall mean a change in control of the
Corporation of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act,
whether or not the Corporation is in fact required to comply therewith, provided
that, without limitation, such a change in control shall be deemed to have
occurred if (A) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries, or
a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities; or (B) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in clauses (A) or (D) of this Section 10.02) whose
election by the Board of Directors or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (C) the Corporation
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; or (D) the stockholders of the Corporation
approve a merger, share exchange or consolidation of the Corporation with any
other corporation, other than a merger, share exchange or consolidation that
would result in the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 60% of
the combined voting power of the voting securities of the Corporation or such
surviving entity outstanding immediately after such merger, share exchange or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all the Corporation’s assets.


  10:03   Limited Stock Appreciation Rights shall be nontransferable and
nonassignable, except that Limited Stock Appreciation Rights shall automatically
be transferred and assigned in tandem with a transfer of


-11-

--------------------------------------------------------------------------------



    the related Options in accordance with Section 6:05.



ARTICLE 11:00


TERMS AND CONDITIONS OF CASH APPRECIATION RIGHTS

  11:01   Cash Appreciation Rights may be granted concurrently with Options or
Stock Appreciation Rights granted pursuant to the Plan in the sole and absolute
discretion of the Committee. If Cash Appreciation Rights are granted to an
Initial Holder, the number of Cash Appreciation Rights granted to the Initial
Holder shall equal the number of shares of Common Stock that may be purchased
upon exercise of the related Option or the number of Stock Appreciation Rights
granted, as the case may be.


  11:02   Cash Appreciation Rights shall entitle the Initial Holder or the
Option Holder, as the case may be, subject to the terms and conditions of the
Plan including but not limited to the limitations set forth in Section 11:03, to
receive from the Corporation or the subsidiary employing the Initial Holder upon
exercise of all or part of the related Option or Stock Appreciation Right, as
the case may be, or in the case of Options granted in tandem with Stock
Appreciation Rights upon the surrender of all or part of the related Option
granted in exchange for the exercise of Stock Appreciation Rights granted to the
Initial Holder pursuant to the Plan, whether or not such exercise or surrender
was by the Initial Holder or a permitted transferee, a payment in cash equal to
the sum of (i) the increase in income taxes, if any, incurred by the Initial
Holder or the Option Holder, as the case may be, as a result of the full or
partial exercise of the related Option or Stock Appreciation Right, as the case
may be, and (ii) the increase in income taxes, if any, incurred by the Initial
Holder or the Option Holder, as the case may be, as a result of receipt of this
cash payment.


  11:03   In no event shall the payment in respect of a Cash Appreciation Right
exceed the increase, if any, of the Fair Market Value of a share of Common Stock
on the date of exercise of the related Option or Stock Appreciation Right, as
the case may be, over the exercise price per share of the related Option or the
Stock Appreciation Right Base Price of the related Stock Appreciation Right, as
the case may be.


  11:04   Except as otherwise contemplated in this Article 11:00, Cash
Appreciation Rights shall be nontransferable and nonassignable.



ARTICLE 12:00


AMENDMENTS AND DISCONTINUANCE OF THE PLAN

  12:01   The Board of Directors shall have the right at any time and from time
to time to amend, modify, or discontinue the Plan provided that, except as
provided in Section 5:03, no such amendment, modification, or discontinuance of
the Plan shall (i) revoke or alter the terms of any valid Option, Stock
Appreciation Right, Limited Stock Appreciation Right, or Cash Appreciation Right
previously granted pursuant to the Plan, (ii) increase the number of shares of
Common Stock to be reserved for issuance and sale pursuant to Options or Stock
Appreciation Rights granted pursuant to the Plan, (iii) decrease the price
determined pursuant to the provisions of Section 6:02 or increase the amount of
cash or shares of Common Stock that a Stock Appreciation Right Holder is
entitled to receive upon exercise of a Stock Appreciation Right, (iv) change the
class of employee to whom Options or Stock Appreciation Rights may be granted
pursuant to the Plan, or (v) provide for Options or Stock Appreciation Rights
exercisable more than 10 years after the date granted.


-12-

--------------------------------------------------------------------------------




ARTICLE 13:00


PLAN SUBJECT TO GOVERNMENTAL LAWS AND REGULATIONS

  13:01   The Plan and the grant and exercise of Options, Stock Appreciation
Rights, Limited Stock Appreciation Rights, and Cash Appreciation Rights pursuant
to the Plan shall be subject to all applicable governmental laws and
regulations. Notwithstanding any other provision of the Plan to the contrary,
the Board of Directors may in its sole and absolute discretion make such changes
in the Plan as may be required to conform the Plan to such laws and regulations.



ARTICLE 14:00


DURATION OF THE PLAN

  14:01   No Option or Stock Appreciation Right shall be granted pursuant to the
Plan after the close of business on February 19, 2002.


-13-

--------------------------------------------------------------------------------

